 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DANIEL BRUNO,                                    No. 2:17-cv-327-WBS-EFB
11                          Plaintiff,
12            v.                                       ORDER AFTER HEARING
13    EQUIFAX INFORMATION SERVICES,
      LLC, et al.,
14
                            Defendants.
15

16

17          This case was before the court on January 9, 2019, for hearing on (1) plaintiff’s motion for

18   sanctions against defendant Equifax Information Services, LLC (“Equifax”) (ECF No. 254), (2)

19   Equifax’s request to seal documents (ECF No. 271), and (3) plaintiff’s motion to strike Equifax’s

20   opposition to plaintiff’s motion for sanctions (ECF No. 277). Attorney Joseph Messer appeared

21   on behalf of plaintiff. Attorneys Zachary McEntyre and Edward Bedard appeared on behalf of

22   defendant Equifax.

23          For the reasons stated on the record, it is ORDERED that:

24          1. Equifax’s request to seal (ECF No. 271) is granted, and the following documents shall

25   be filed under seal:

26                  a. Exhibits A and E-M to Plaintiff’s Motion for Sanctions (ECF No. 254);

27                  b. Exhibits A, K, and R-X to the declaration of Zachary A. McEntyre in support

28   of Equifax’s opposition to plaintiff’s motion for sanctions (ECF No. 270-1);
                                                       1
 1                    c. The unredacted version of Equifax’s opposition to plaintiff’s motion for
 2   sanctions; and
 3                    d. The declaration of Jason Esteves submitted in support of Equifax’s opposition
 4   to plaintiff’s motion for sanctions.
 5          2. Plaintiff’s motion to strike Equifax’s opposition to plaintiff’s motion for sanctions
 6   (ECF No. 277) is denied.
 7          3. Plaintiff’s motion for sanctions against defendant Equifax (ECF No. 254) is denied.
 8   DATED: January 10, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
